UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 CHRISTINE HAZEL S. CRUZ,                                           Case No.: 17-CV-07685
                                               Plaintiff,           (PGG)(OTW)

                           -against-
                                                                    [PROPOSED] ORDER FOR THE
 G-STAR INC., G-STAR USA LLC, and G-STAR                           PRODUCTION OF ADDITIONAL
 RAW C.V.,                                                            EMAILS BY DEFENDANTS

                                              Defendants.
 --------------------------------------------------------------X

        ONA T. WANG, United States Magistrate Judge:

        Pursuant to Plaintiff Christine Hazel S. Cruz (“Plaintiff”) and Defendants G-Star Inc. and

G-Star USA LLC (“Defendants”) letter request dated March 13, 2020, hereby adopts the

following:

        1.       Defendants will produce emails from the following custodians as set forth herein:

            i.   Kendra Palmer
           ii.   Tony Lucia
          iii.   Abiy Paulos
          iv.    Claudia van Hunnik
           v.    Jouvanda Weeks
          vi.    Juan Garcia
         vii.    Willemien Storm
        viii.    Fanny Smits
          ix.    David Lopez
           x.    Francois Nelis
          xi.    Craig Travis
         xii.    Felix Khoury
        xiii.    Kervin Joseph
         xiv.    Heather Jordan
          xv.    Erik van de Peppel
         xvi.    Monique Blaauw
        xvii.    Lucinda van der Eng
       xviii.    Wesley Vress

(collectively the “Custodians”).
        2.       Defendants shall run separate searches for each of the following search terms

within the date range of Plaintiff’s employment (November 1, 2012 through January 27, 2017),

for each of the Custodians:

            i.   All emails from hazel-cruz@g-star.com;
           ii.   All emails to hazel-cruz@g-star.com;
                                                        1
        iii.   All emails cc: hazel-cruz@g-star.com;
        iv.    All emails bcc: hazel-cruz@g-star.com; and
         v.    All emails with the body or subject of the email containing hazel-cruz@g-
               star.com
         vi.   All emails with the body or subject of the email containing “Hazel”
        vii.   All emails with the body or subject of the email containing “Cruz”
       viii.   All emails with the body or subject of the email containing “Hazel Cruz”

The cumulative results of each of those search terms shall be referred to herein as the “Overall

Search Results”.

       3.      Defendants will then search the Overall Search Results for potentially privileged

documents by searching the Overall Search Results to identify potentially privileged emails i.e.

(a) messages to or from in-house and/or outside lawyers; and (b) messages mentioning such

lawyers. The search terms that the parties have agreed to are as follows:


 Name of Lawyer         Position                       Search Terms

 Christian de Bil       General Counsel                    i.     All emails to Christian-de-
                                                                  Bil@g-star.com
                                                           ii.    All emails from Christian-de-
                                                                  Bil@g-star.com
                                                           iii.   All emails cc: Christian-de-
                                                                  Bil@g-star.com
                                                           iv.    All emails bcc: Christian-de-
                                                                  Bil@g-star.com
                                                           v.     All emails with the body or
                                                                  subject of the email
                                                                  containing Christian-de-
                                                                  Bil@g-star.com
                                                           vi.    All emails with the body or
                                                                  subject of the email
                                                                  containing Christian de Bil

 Barbara van            Corporate Counsel                  i.     All emails to Barbara-van-
 Lohuizen                                                         Lohuizen@g-star.com
                                                           ii.    All emails from Barbara-van-
                                                                  Lohuizen@g-star.com
                                                           iii.   All emails cc: Barbara-van-
                                                                  Lohuizen@g-star.com
                                                           iv.    All emails bcc: Barbara-van-
                                                                  Lohuizen@g-star.com


                                                2
                                            v.      All emails with the body or
                                                    subject of the email
                                                    containing Barbara-van-
                                                    Lohuizen@g-star.com
                                            vi.     All emails with the body or
                                                    subject of the email
                                                    containing Barbara van
                                                    Lohuizen
                                            vii.    All emails with the body or
                                                    subject of the email
                                                    containing Lohuizen;
Martina Rössel       In-house Counsel       i.      All emails to martina-
                                                    roessel@g-star.com
                                            ii.     All emails from martina-
                                                    roessel@g-star.com
                                            iii.    All emails cc: martina-
                                                    roessel@g-star.com
                                            iv.     All emails bcc: martina-
                                                    roessel@g-star.com
                                            v.      All emails with the body or
                                                    subject of the email
                                                    containing martina-
                                                    roessel@g-star.com
                                            vi.     All emails with the body or
                                                    subject of the email
                                                    containing Martina Roessel
                                            vii.    All emails with the body or
                                                    subject of the email
                                                    containing Rossel
                                            viii.   All emails with the body or
                                                    subject of the email
                                                    containing Roessel

Evelyn Verstraaten   In-house Counsel       i.      All emails to evelyn-
                                                    verstraaten@g-star.com
                                            ii.     All emails from evelyn-
                                                    verstraaten@g-star.com
                                            iii.    All emails cc: evelyn-
                                                    verstraaten@g-star.com
                                            iv.     All emails bcc: evelyn-
                                                    verstraaten@g-star.com
                                            v.      All emails with the body or
                                                    subject of the email
                                                    containing evelyn-
                                                    verstraaten@g-star.com


                                        3
                                             vi.     All emails with the body or
                                                     subject of the email
                                                     containing Evelyn Verstraaten
                                             vii.    All emails with the body or
                                                     subject of the email
                                                     containing Verstraaten
Siew Hu            Paralegal (working with   i.      All emails to siew-hu@g-
                   General Counsel and               star.com
                   Corporate Counsel)        ii.     All emails from siew-hu@g-
                                                     star.com
                                             iii.    All emails cc: siew-hu@g-
                                                     star.com
                                             iv.     All emails bcc: siew-hu@g-
                                                     star.com
                                             v.      All emails with the body or
                                                     subject of the email
                                                     containing siew-hu@g-
                                                     star.com
                                             vi.     All emails with the body or
                                                     subject of the email
                                                     containing Siew Hu
                                             vii.    All emails with the body or
                                                     subject of the email
                                                     containing Siew

Femke d Herripon   Paralegal (working with   i.      All emails to femke-d-
                   General Counsel and               herripon@g-star.com
                   Corporate Counsel)        ii.     All emails from femke-d-
                                                     herripon@g-star.com
                                             iii.    All emails cc: femke-d-
                                                     herripon@g-star.com
                                             iv.     All emails bcc: femke-d-
                                                     herripon@g-star.com
                                             v.      All emails with the body or
                                                     subject of the email
                                                     containing femke-d-
                                                     herripon@g-star.com
                                             vi.     All emails with the body or
                                                     subject of the email
                                                     containing Femke d Herripon
                                             vii.    All emails with the body or
                                                     subject of the email
                                                     containing Femke
                                             viii.   All emails with the body or
                                                     subject of the email
                                                     containing Herripon

                                         4
Kathleen M. Kundar   FHC Partner –             i.      All emails to
                     Employment & Litigation           kmkundar@foxlex.com
                                               ii.     All emails from
                                                       kmkundar@foxlex.com
                                               iii.    All emails cc:
                                                       kmkundar@foxlex.com
                                               iv.     All emails bcc:
                                                       kmkundar@foxlex.com
                                               v.      All emails with the body or
                                                       subject of the email
                                                       containing
                                                       kmkundar@foxlex.com
                                               vi.     All emails with the body or
                                                       subject of the email
                                                       containing Kathleen M.
                                                       Kundar
                                               vii.    All emails with the body or
                                                       subject of the email
                                                       containing Kundar
                                               viii.   All emails with the body or
                                                       subject of the email
                                                       containing Kathleen
Chizuko S. Ueno      FHC Partner – Corporate   i.      All emails to
                                                       csueno@foxlex.com
                                               ii.     All emails from
                                                       csueno@foxlex.com
                                               iii.    All emails cc:
                                                       csueno@foxlex.com
                                               iv.     All emails bcc:
                                                       csueno@foxlex.com
                                               v.      All emails with the body or
                                                       subject of the email
                                                       containing
                                                       csueno@foxlex.com
                                               vi.     All emails with the body or
                                                       subject of the email
                                                       containing Chizuko S. Ueno
                                               vii.    All emails with the body or
                                                       subject of the email
                                                       containing Chizuko
                                               viii.   All emails with the body or
                                                       subject of the email
                                                       containing Ueno


                                          5
 William I. Kaplan       FHC Partner – Real Estate          i.      All emails to
                                                                    wikaplan@foxlex.com
                                                            ii.     All emails from
                                                                    wikaplan@foxlex.com
                                                            iii.    All emails cc:
                                                                    wikaplan@foxlex.com
                                                            iv.     All emails bcc:
                                                                    wikaplan@foxlex.com
                                                            v.      All emails with the body or
                                                                    subject of the email
                                                                    containing
                                                                    wikaplan@foxlex.com
                                                            vi.     All emails with the body or
                                                                    subject of the email
                                                                    containing William I. Kaplan
                                                            vii.    All emails with the body or
                                                                    subject of the email
                                                                    containing Bill Kaplan
                                                            viii.   All emails with the body or
                                                                    subject of the email
                                                                    containing Kaplan


 Eric N. Fidel           FHC Associate –                    i.      All emails to
                         Corporate                                  efidel@foxlex.com
                                                            ii.     All emails from
                                                                    efidel@foxlex.com
                                                            iii.    All emails cc:
                                                                    efidel@foxlex.com
                                                            iv.     All emails bcc:
                                                                    efidel@foxlex.com
                                                            v.      All emails with the body or
                                                                    subject of the email
                                                                    containing
                                                                    efidel@foxlex.com
                                                            vi.     All emails with the body or
                                                                    subject of the email
                                                                    containing Eric N. Fidel
                                                            vii.    All emails with the body or
                                                                    subject of the email
                                                                    containing Fidel
The results of each of those search terms shall be collectively referred to herein as the

“Potentially Privileged Emails”.



                                                 6
       4.        By April 16, 2020, Defendants will deliver to Plaintiff the Overall Search Results

less any Potentially Privilege Emails (which shall be referred to herein as the “Initial Email

Production”). Defendants shall deliver the Initial Email Production designated as

CONFIDENTIAL under the February 26, 2018 protective order. The Initial Email Production

shall be delivered to Plaintiff’s counsel by electronic file transfer or delivery of a thumb drive, in

native .pst format with one .pst file for each Custodian, labeled in a manner so that Plaintiff’s

counsel can identify which .pst file contains the Initial Email Production for each of the

Custodians.

       5.        By April 30, 2020 Defendants will conduct a privilege review of the Potentially

Privileged Emails and produce to Plaintiff’s counsel the following:

            a. a privilege log identifying any emails and/or documents from the Overall Search

     Results that Defendants claim are privileged and/or partially privileged emails by

     identifying (i) the nature of the privilege being asserted i.e. work product etc. (ii) the

     general subject of the email (iii) the date of the email (iv) the author of the email (v) the

     recipients (vi) the relationship of the author to the recipients in accordance with Local Civil

     Rule 26.2; and

            b. any emails in the Potentially Privileged Emails that are found not to be privileged

     in native .pst format with one .pst file for each Custodian labeled in a manner so that
     Plaintiff’s counsel can identify which .pst file contains those non-privileged emails for each

     of the Custodians (for the sake of clarity the .pst files that are being delivered under this

     sub paragraph shall not contain the emails already delivered as part of the Initial Email

     Production);

            c.   for any emails that are found to be partially privileged, PDF copies of those

     emails, with redactions as necessary, bates stamped and corresponding to the privilege log,

     separated in a manner so that Plaintiff’s counsel can identify which PDF’s or groups of

     PDF’s come from each of the Custodians.



                                                  7
       6.      In the event that Defendants need to modify the foregoing dates due to managing

coronavirus obstacles or technical issues, the parties will work together in good faith to submit

an agreed upon proposal for a reasonable modification of these deadlines based on the reason for

the proposed modification.


SO ORDERED.

DATED:         April 2, 2020
               New York, New York
                                                     ________________________________
                                                     ONA T. WANG
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 8
